Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 1, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

  156606                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 156606
                                                                    COA: 331142
                                                                    Wayne CC: 15-000831-FC
  ALONZO CARTER,
           Defendant-Appellant.

  _____________________________________/

        On order of the Court, the application for leave to appeal the June 27, 2017
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether the defendant was properly assigned 10 points under Offense
  Variable 12 (OV 12), MCL 777.42. See People v Light, 290 Mich. App. 717 (2010). In
  addition to the brief, the appellant shall electronically file an appendix conforming to
  MCR 7.312(D)(2). In the brief, citations to the record must provide the appendix page
  numbers as required by MCR 7.312(B)(1). The appellee shall file a supplemental brief
  within 21 days of being served with the appellant’s brief. The appellee shall also
  electronically file an appendix, or in the alternative, stipulate to the use of the appendix
  filed by the appellant. A reply, if any, must be filed by the appellant within 14 days of
  being served with the appellee’s brief. The parties should not submit mere restatements
  of their application papers.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issue presented in this case may move the Court for
  permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 1, 2018
           a0529
                                                                               Clerk